Citation Nr: 0616870	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-18 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for back pain.

3. Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus, claimed 
as flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1983 to 
January 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Washington, D. C. 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The record indicates that entitlement to service 
connection for headaches, back pain, and pes planus were 
denied in a January 2000 RO decision.  That decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  In order to reopen 
the claim, new and material evidence must be submitted.  38 
U.S.C.A. § 5108 (West 2002).

This case was remanded in an August 2004 Board decision for 
corrective VCAA notice of what evidence was necessary to 
reopen the service connection claims.


FINDINGS OF FACT

1.  Service connection for headaches, back pain, and pes 
planus were denied by a January 2000 RO decision; that 
decision was not timely appealed.

2.  No additional evidence has been received since the 
January 2000 RO decision, relating to the claims for 
headaches and pes planus.

3.  Evidence received since the January 2000 RO decision, 
relating to the claim for back pain, does not relate to an 
unestablished fact necessary to substantiate a claim of 
service connection for such.


CONCLUSIONS OF LAW

1.  The January 2000 RO decision that denied service 
connection for headaches, back pain, and pes planus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100 (2005).

2.  New and material evidence has not been presented 
regarding the claims of service connection for headaches, 
back pain, and pes planus; and the claims are not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's motion to reopen his claims for 
service connection was received in December 2001.  In 
correspondence dated in February 2002, July 2002 and June 
2005, he was notified of the provisions of the VCAA as they 
pertain to the issues of reopening a claim and service 
connection.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
these claims are being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with these claims would not cause any prejudice 
to the veteran.  

In a January 2000 rating decision the RO denied the veteran's 
claims for entitlement to service-connection for multiple 
disabilities, including headaches, back pain and pes planus.  
No timely appeal was filed in the year following the issuance 
of the decision.  Therefore that decision is considered 
final.  38 U.S.C.A. § 7105 (West 2002).  The veteran 
submitted an application to reopen his claim in December 
2001.  A May 2002 rating decision denied the claim on the 
basis that new and material evidence had not been received.  

In the case of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court held that, in the context of a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and notify the claimant with a letter that 
describes what evidence would be necessary to substantiate an 
element(s) required to establish his entitlement to service 
connection, that was found insufficient in the previous 
denial.  Because such corrective notice was sent to the 
veteran in May 2005, with an opportunity to respond, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.  

The regulation pertaining to the definition of new and 
material evidence has been amended since the motion to reopen 
this claim was submitted, due to the passage of the VCAA, 
which became effective November 9, 2000.  This amendment is 
effective only for claims filed after August 29, 2001.  Here, 
the claim to reopen was submitted in December 2001.  
Therefore, the amended provisions are for application in this 
case.  38 C.F.R. § 3.156(a) (2005).

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108. "New 
evidence" is evidence not previously reviewed by VA 
adjudicators.  "Material evidence" is existing evidence, 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (effective 
August 29, 2001).  See also Hodge v. West, 155 F.3d 1356 (Fed 
Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The veteran contends that his claim of entitlement to service 
connection for headaches, back pain, and pes planus should be 
reopened and adjudicated.  The Board has considered his 
contentions, but finds however, that the evidence submitted 
is insufficient to reopen the claims.  

The veteran's claims were initially denied in the January 
2000 RO decision because the evidence did not show evidence 
of chronic headaches or a chronic back condition during 
service.  In addition, the claim of service connection for 
pes planus was denied because no evidence was submitted to 
show that a pes planus foot condition was incurred or 
aggravated during active service.  The evidence of record at 
the time of the RO decision consisted of the veteran's 
service medical records and a VA orthopedic examination dated 
in April 1998.  

As a preliminary matter, the Board observes that no 
additional evidence concerning the claims of service 
connection for headaches and pes planus has been received.  
The veteran was informed of the need to submit new and 
material evidence in RO correspondence.  Therefore, as to 
these two claims, the Board need not engage in any lengthy 
discussion.  New and material evidence has not been submitted 
and thus these two claims are not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (effective August 29, 2001).

Evidence submitted in conjunction with the motion to reopen 
the service connection claim for back pain consists of an 
April 2002 treatment record of B. M., M. D., a German 
orthopedic specialist.  This record shows that the veteran 
reported a history of lower back pain that had existed for 
many years.  Dr. M.'s findings included myogelosis of the 
entire musculature of the back; slightly right-convex lumbar 
scoliosis and no degenerative modifications.  His diagnosis 
was chronic recurring lumbar syndrome with right-convex 
lumbar scoliosis and myotatic insufficiency.  

The Board finds this evidence is "new," because it was not 
previously considered by the RO in the prior decision.  
However, it is not "material" as it does not relate to an 
unestablished fact necessary to substantiate the claim; 
specifically, that a chronic back condition existed during 
service and has continued since.  VA regulations provide that 
chronic diseases shown in service (or within the applicable 
presumptive period) will be service-connected.  If, however, 
a chronic condition is not shown during service or within the 
presumptive period, continuity of symptomatology after 
discharge is required.  See 38 C.F.R. § 3.303(b).  

The newly submitted evidence merely shows that the veteran 
currently has chronic recurring lumbar syndrome.  The 
evidence does not show that this condition existed during 
service.  Although the service medical records indicate the 
veteran complained of low back pain in February 1987, the 
evidence submitted to reopen the claim does not show a 
continuity of symptomatology of such, so as to indicate it 
was a chronic back disorder.  Therefore, it does not relate 
to an unestablished fact necessary to substantiate the claim; 
and is not considered to be material.  The evidence 
pertaining to the claim of service connection for back pain 
is not both new and material; the claim may not be reopened.

After review of the evidence of record, the Board finds that 
new and material evidence has not been received to reopen the 
any of the claims of service connection for headaches, back 
pain and pes planus.  


ORDER

New and material evidence has not been received and the claim 
of service connection for headaches is not reopened.

New and material evidence has not been received and the claim 
of service connection for back pain is not reopened.

New and material evidence has not been received and the claim 
of service connection for pes planus, claimed as flat feet, 
is not reopened.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


